Citation Nr: 0807196	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1968.  

This matter comes before the Board of Veterans Appeals' 
(Board) from a September 2000 determination of the Department 
of Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
which denied the veteran's request for a clothing allowance.  
The Board remanded this claim for additional development in 
December 2004.  


FINDING OF FACT

The veteran's service-connected disabilities require use of a 
prosthetic or orthopedic appliance that wears or tears 
clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
have been met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.810 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clothing Allowance 

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical Director or designee certifies that because of a 
service-connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service-connected disability, there is irreparable damage to 
the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).  The 
regulations further provide that the annual clothing 
allowance is payable in a lump sum where a VA examination or 
hospital or examination report discloses that (1) the veteran 
wears or uses certain prosthetic or orthopedic appliances 
which tend to wear or tear clothing (including a wheelchair) 
because of such disability and such disability is the loss or 
loss of use of a hand or foot or (2)where The Chief Medical 
Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing, or 
that because of the use of a physician-prescribed medication 
for a skin condition which is due to the service-connected 
disability irreparable damage is done to the veteran's 
outergarments.  38 C.F.R. § 3.810 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).   

The veteran contends that the orthopedic appliance he must 
use due to his service-connected left foot disabilities 
causes wear and tear to his shoe.  The veteran is currently 
in receipt of a 40 percent rating for loss of use of the left 
foot, a 30 percent rating for status post land mine injury of 
the left foot with amputation of the great toe and resection 
of the first metatarsal, and a 20 percent rating for status 
post land mine injury of the left foot with amputation of 
digits 2 and 3 with partial amputation resection of the 
second distal metatarsal.  

VA medical records dated from February 2000 to October 2003 
show that the veteran required use of a custom partial foot 
prosthosis in the form of a toe shoe filler for the left foot 
that needed periodic replacement.  

A December 2005 letter from a designee of the Chief Medical 
Director indicated that based on a review of the file, 
particularly a statement from the veteran's treating 
physician that high top shoes or boots were medically 
necessary for stabilization of the ankle, it was justifiable 
to purchase appropriate shoes for the veteran.  However, 
despite having ordered medically appropriate shoes for the 
veteran, the designee stated that shoes were not considered 
to be clothing or outer garments and could not be considered 
for entitlement to an annual clothing allowance.

There is no definition of "clothing" or "outer garments" 
in 38 U.S.C.A. § 1162 or 38 C.F.R. § 3.810.  The Board finds 
that there is ambiguity about what constitutes clothing or 
outer garments for purposes of entitlement to an annual 
clothing allowance.  Where there is ambiguity, the veteran 
should receive the benefit of the doubt.  38 U.S.C.A. § 5107.  
Resolving all doubt in favor of the veteran, the Board 
concludes that shoes are considered clothing for purposes of 
entitlement to clothing allowance.  

The Board finds that the veteran's service-connected 
disabilities of the left foot require use of an orthopedic 
appliance that wears or tears clothing.  38 C.F.R. § 3.810 
(a)(1).  While it is noted that the veteran may have already 
been supplied with medically appropriate shoes, he 
nonetheless qualifies for an annual clothing allowance under 
the pertinent regulations.  Therefore, resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that entitlement to an annual clothing allowance is 
warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
veteran.  


ORDER

Entitlement to an annual clothing allowance is granted.  



____________________________________________
Harvey Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


